 Fill in this information to identify the case:
 Debtor 1
             Michael William Henning
             aka Mike Henning

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the Middle District of Pennsylvania (Wilkes-Barre)

 Case number 5:20-bk-02617-RNO

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: Lakeview Loan Servicing, LLC                                           Court claim no. (if known): 10-1

Last 4 digits of any number you use to                                                   Date of payment change: Forbearance
identify the debtor’s account: 2455                                                      Must be at least 21 days after date
                                                                                         of this notice

                                                                                         New total payment: Forbearance
                                                                                         Principal, interest, and escrow, if any
 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         □ No.
         □ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        _______________________________________________________________________________________________________
                        _____________________________________

         Current escrow payment:                                            New escrow payment:


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         □ No
         □ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:                                                   New interest rate:

         Current principal and interest payment:                                 New principal and interest payment:


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         □ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: Notice of forbearance arrangement based on debtor's(s') request (COVID19)

         Current mortgage payment                                             New mortgage payment:




Official Form 410S1                                    Notice of Mortgage Payment Change                                               page 1

           Case 5:20-bk-02617-HWV                          Doc 37 Filed 01/21/21 Entered 01/21/21 16:45:55                                   Desc
                                                           Main Document    Page 1 of 4
Debtor 1 Michael William Henning                                       Case number (if known) 5:20-bk-02617-RNO
aka Mike Henning
           Print Name          Middle Name    Last Name




 Part 4:       Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor
      ■ I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

     /s/ Charles G. Wohlrab                                                         Date 01/20/2021
     Signature



  Print                 Charles G. Wohlrab                                                             Title   Authorized Agent for Creditor
                        First Name                    Middle Name     Last Name

  Company               Robertson, Anschutz, Schneid, Crane & Partners, PLLC.


  Address               10700 Abbott’s Bridge Road, Suite 170
                        Number       Street

                        Duluth, GA 30097
                        City                                              State       ZIP Code

  Contact Phone         470-321-7112                                                                   Email cwohlrab@raslg.com




Official Form 410S1                                       Notice of Mortgage Payment Change                                                page 2

           Case 5:20-bk-02617-HWV                            Doc 37 Filed 01/21/21 Entered 01/21/21 16:45:55                                    Desc
                                                             Main Document    Page 2 of 4
The use of Official Form 410S1 and of the electronic filing method for a Notice of Payment Change is
being used to provide interested parties with notice of the forbearance arrangement, detailed below. It is
only being used due to limitations on existing functionality available to limited users within the Courts’
CMECF systems. The use of this form in no way implies that a payment change is occurring or has
occurred on the account. This filing does not imply that the provisions of FRBP 3002.1 apply to this
filing, nor does the Servicer\Creditor consent to the application of any provisions of FRBP 3002.1 to this
filing.




                               NOTICE OF TEMPORARY FORBEARANCE


Effective Date of Forbearance:                                         May 1, 2020 – January 1, 2021
Number of monthly payments in Forbearance                              9



Lakeview Loan Servicing, LLC (“SERVICER”) hereby provides notice that due to a recent financial hardship
resulting directly or indirectly from the COVID-19 emergency, the Debtor has requested, and SERVICER has
provided a temporary suspension of mortgage payments. This short-term relief is consistent with the COVID-19
relief available under the Coronavirus Aid, Relief, and Economic Security (CARES) Act.

During this short-term relief, all terms and provisions of the mortgage note and security instrument, other than
the payment obligations, will remain in full force and effect unless otherwise adjusted by this court or through a
loan modification.

During the forbearance period and up to an including the time when that period ends, SERVICER will work
with the Debtor, the Debtor’s attorney (if applicable) and the bankruptcy trustee on how to address the
suspended payments in the long-term, including obtaining any necessary court consent and approval.

This Notice does not constitute an amendment or modification to the Debtor’s plan of reorganization, and does
not relieve the Debtor of the responsibility to amend or modify the plan of reorganization to reflect the
forbearance arrangement, if required.




      Case 5:20-bk-02617-HWV           Doc 37 Filed 01/21/21 Entered 01/21/21 16:45:55               Desc
                                       Main Document    Page 3 of 4
                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 21, 2021, I electronically filed the foregoing with the Clerk of
Court by using the CM/ECF system, and a true and correct copy has been served via United States Mail to the
following:

Michael William Henning
4100 Fire Line Road
Palmerton, PA 18071

And via electronic mail to:

Patrick James Best
ARM Lawyers
18 North 8th Street
Stroudsburg, PA 18360

Charles J DeHart, III (Trustee)
8125 Adams Drive, Suite A
Hummelstown, PA 17036

United States Trustee
228 Walnut Street, Suite 1190
Harrisburg, PA 17101




                                          By: /s/ Charles G. Wohlrab
                                          Charles G. Wohlrab, Esq.
                                          cwohlrab@raslg.com




      Case 5:20-bk-02617-HWV        Doc 37 Filed 01/21/21 Entered 01/21/21 16:45:55            Desc
                                    Main Document    Page 4 of 4
